     Case 2:16-cv-02604-KJM-DMC Document 75 Filed 08/28/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROBERT WILLIAM TUNSTALL, JR.,                      No. 2:16-CV-2604-KJM-DMC-P
12                       Plaintiff,
13            v.                                         ORDER
14    JOSEPH BICK, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. On July 22, 2020, the Court found multiple deficiencies in plaintiff’s fourth

19   amended complaint and ordered that plaintiff may withdraw the complaint and proceed on his

20   third amended complaint instead. See ECF No. 71. Plaintiff was warned that failure to do so

21   would result in the dismissal of his action. Id. Despite this, plaintiff did not withdraw his fourth

22   amended complaint. On August 5, 2020, the Court issued findings and recommendations (F&Rs)

23   recommending that plaintiff’s action be dismissed for failure to correct the deficiencies identified

24   in his fourth amended complaint. See ECF No. 73. On August 13, 2020, plaintiff submitted

25   objections to the F&Rs. See ECF No. 74. In his objections, plaintiff states that half of his brain

26   has been removed and, as a result, he is incapable of producing a withdrawal of his fourth

27   amended complaint. Plaintiff also complains that his previous requests for appointment of counsel

28   have been denied.
                                                        1
     Case 2:16-cv-02604-KJM-DMC Document 75 Filed 08/28/20 Page 2 of 2

 1                  Therefore, the Court shall, sua sponte, grant plaintiff an additional thirty days in

 2   which to 1) withdraw his fourth amended complaint (ECF No. 68) and proceed on his third

 3   amended complaint which states cognizable claims; or 2) provide to the Court clear and current

 4   medical information that would support plaintiff’s claimed inability to address the deficiencies in

 5   the fourth amended complaint, and alleged need for appointment of counsel. On receipt of

 6   plaintiff’s response, the Court will issue an order addressing both the status of plaintiff’s pleading

 7   and plaintiff’s request for appointment of counsel. Plaintiff is further warned that failure to

 8   respond shall result in continued processing of the F&Rs dismissing this action.

 9                  IT IS SO ORDERED.

10

11   Dated: August 27, 2020
                                                            ____________________________________
12                                                          DENNIS M. COTA
13                                                          UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
